DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRONIC DEVICE WITH FLEXIBLE DISPLAY AND CAMERA.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 8, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,771,662 B2 in view of Kazuo (JP 2006-005712A).
Regarding claim 1, it recites similar limitations to claim 6 and is therefore rejected for the same reasons as stated below (see claim 6).

Regarding claim 4, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 5, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated below (see claim 11).

Regarding 6, claim 1 of ‘662 teaches all the limitations of instant claim 6 except for a bended portion and that the image is displayed while the camera is shooting an image.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kazuo. 
In a similar field of endeavor, Kazuo discloses a display comprising a bended portion (D2; figs. 1 and 7; [0019])…
wherein the second region (D1) is configured to display an image while the camera is shooting an image of the photographic subject ([0055]; Preview image is displayed on D1.)
Claim 1 of ‘662 teaches a flexible display wherein one region of the display emits light to illuminate the object being captured and another region of the display displays the captured image.  Kazuo teaches a display that is bent wherein one region of the display emits light to illuminate the object being captured and another region of the display displays the captured image during shooting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a flexible display with a display that is bent to achieve the 

Regarding claim 8, claim 1 of ‘662 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘662 discloses that the second region is configured to display the image shot by the camera. 

Regarding claim 10, claim 1 of ‘662 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, Kazuo discloses, wherein the first region (D3) and the second region (D1) are separated by the bended portion (D2; figs. 1 and 7).
Claim 1 of ‘662 teaches a flexible display wherein one region of the display emits light to illuminate the object being captured and another region of the display displays the captured image.  Kazuo teaches a display that is bent wherein one region of the display emits light to illuminate the object being captured and another region of the display displays the captured image during shooting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a flexible display with a display that is bent to achieve the predictable result of displays on both sides of the device.

.



Claims 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,771,662 in view of Kazuo. 

Regarding claim 2, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated below (see claim 7).

Regarding claim 7, claim 6 of ‘662 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 2 of ‘662 teaches all the limitations of instant claim 2.

Claims 3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,771,662 in view of Kazuo. 

Regarding claim 3, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated below (see claim 9).

Regarding claim 9, claim 6 of ‘662 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 3 of ‘662 teaches all the limitations of instant claim 9.

 Claims 1-2, 4-8, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,264,184 B2 in view of Kazuo (JP 2006-005712A).
Regarding claim 1, it recites similar limitations to claim 6 and is therefore rejected for the same reasons as stated below (see claim 6).

Regarding claim 2, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated below (see claim 7).

Regarding claim 4, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 5, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated below (see claim 11).

Regarding 6, claim 1 of ‘184 teaches all the limitations of instant claim 6 except that the image is displayed while the camera is shooting an image.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kazuo. 
In a similar field of endeavor, Kazuo discloses wherein the second region (D1) is configured to display an image while the camera is shooting an image of the photographic subject ([0055]; Preview image is displayed on D1.)
Claim 1 of ‘184 teaches a flexible display wherein one region of the display emits light to illuminate the object being captured and another region of the display displays the captured image.  Kazuo teaches a display that is bent wherein one region of the display emits light to illuminate the object being captured and another region of the display displays the captured image during shooting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 by applying the technique of providing a preview image to the user.

Regarding claim 7, claim 1 of ‘184 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘184 discloses that the first region and the second region face different directions.

Regarding claim 8, claim 1 of ‘184 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘184 discloses that the image is an image shot by the camera.

Regarding claim 10, claim 1 of ‘184 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘184 inherently discloses that the first and second portions are separated by the bent portion.  Specifically, claim 1 of ‘184 states that the display portion bends so that the first region and second region face in different directions.

Regarding claim 11, claim 1 of ‘184 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘184 discloses the display is a flexible display.


Claims 3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,264,184 B2 in view of Kazuo (JP 2006-005712A) further in view of Cho et al. (US 2015/0201130 A1) hereinafter referenced as Cho.

Regarding claim 3, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated below (see claim 9).

Regarding claim 9, claim 1 of ‘184 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6).
In a similar field of endeavor, Cho discloses wherein the display is configured to change a size of a display portion emitting light to the photographic subject ([0167]; fig. 2; The size of the emitting light portion is inversely proportional to the size of the preview image.).
The combination teaches a display including a light emitting portion.  Cho teaches a display including a light emitting portion wherein the size of the light emitting portion is changeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Cho to the combination to achieve the predictable result of allowing the user further control over the light emitting portion of the display and also allowing for a preview image to be displayed on the camera side of the display.

Claims 1-2, 4-8, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,565,366 B2 in view of Kazuo (JP 2006-005712A) further in view of Hirakata et al. (US 2014/0347555 A1) hereinafter referenced as Hirakata.
Regarding claim 1, it recites similar limitations to claim 6 and is therefore rejected for the same reasons as stated below (see claim 6).

Regarding claim 2, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated below (see claim 7).

Regarding claim 4, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 5, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated below (see claim 11).

Regarding 6, claims 1 and 2 of ‘366 teaches all the limitations of instant claim 6 except that the camera is surrounded by the first region, the image is displayed while the camera is shooting an image, and the light is emitted while the camera is shooting.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kazuo and Hirakata. 
In a similar field of endeavor, Kazuo discloses wherein the first region (D3) is configured to emit light to illuminate a photographic subject while the camera is shooting an image of the photographic subject ([0061]), and
wherein the second region (D1) is configured to display an image while the camera is shooting an image of the photographic subject ([0055]; Preview image is displayed on D1.)
Claims 1 and 2 of ‘366 teaches a flexible display wherein one region of the display emits light to illuminate the object being captured and another region of the display displays the captured image.  Kazuo teaches a display that is bent wherein one region of the display emits light to illuminate the object currently being captured and another region of the display displays the captured image during shooting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 1 and 2 by applying the technique of providing a preview image to the user.
In a similar field of endeavor, Hirakata discloses wherein the first region (7353) surrounds the camera (7354) when viewed in a plane view (fig. 6C).
The combination teaches an electronic device with a flexible display wherein one side of the display emits light for photography and the other side displays an image being captured.  The camera overlaps with the display.  Hirakata teaches a camera which is positioned in the middle of a display portion emitting light for photography so as to be surrounded by the light-emitting portion of the display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the position of the camera relative to the display in the combination with the position of the camera relative to the display in Hirakata to achieve the predictable result of illuminating a subject to be captured.

Regarding claim 7, claims 1 and 2 of ‘366 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 and 2 of ‘366 discloses the first and second region face different directions.

Regarding claim 8, claims 1 and 2 of ‘366 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 2 of ‘366 discloses the image is an image shot by the camera.

Regarding claim 10, claim 1 and 2 of ‘366 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘366 inherently discloses that the first and second portions are separated by the bent portion.  Specifically, claim 1 of ‘366 states that the display portion bends so that the first region and second region face in different directions.

Regarding claim 11, claims 1 and 2 of ‘366 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6), in addition, claim 1 of ‘366 discloses the display is a flexible display.


	
Claims 3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,565,366 B2 in view of Kazuo (JP 2006-005712A) further in view of Hirakata further in view of Cho et al. (US 2015/0201130 A1) hereinafter referenced as Cho.

Regarding claim 3, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated below (see claim 9).

Regarding claim 9, claims 1 and 2 of ‘366 and Kazuo, the combination, discloses everything claimed as applied above (see claim 6).
In a similar field of endeavor, Cho discloses wherein the display is configured to change a size of a display portion emitting light to the photographic subject ([0167]; fig. 2; The size of the emitting light portion is inversely proportional to the size of the preview image.).
The combination teaches a display including a light emitting portion.  Cho teaches a display including a light emitting portion wherein the size of the light emitting portion is changeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Cho to the combination to achieve the predictable result of allowing the user further control over the light emitting portion of the display and also allowing for a preview image to be displayed on the camera side of the display.

	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuboi et al. (2012/0262567 A1) hereinafter referenced as Tsuboi.

Regarding claim 1, Tsuboi discloses An electronic device (fig. 2) comprising:
a camera (12); and
a display (Light emitting panel 15 is considered a display since it is a panel capable of emitting light.) comprising a bended portion (The display has a portion that is a circular shape and therefore is bended in a plane perpendicular to the optical axis; fig. 2(b)),
wherein the display (15) comprises a first region (inner region of the circular display; fig. 2(b)) and a second region (outer region of the circular display; fig. 2(b)),
wherein the first region surrounds the camera when viewed in a plane view (fig. 2(b)), and
wherein the first region is configured to emit light to illuminate a photographic subject while the camera is shooting an image of the photographic subject ([0024]).

Regarding claim 3, Tsuboi discloses everything claimed as applied above (see claim 1), in addition, Tsuboi discloses, wherein the display is configured to change a size of a display portion emitting light to the photographic subject (When the light emitting panel 15 is turned off, the display portion emitting light is reduced.).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JP 2006-005712A) in view of Hirakata et al. (US 2014/0347555 A1) hereinafter referenced as Hirakata.

Regarding claim 1, it recites similar limitations to claim 6 and is therefore rejected for the same reasons as stated below (see claim 6).

Regarding claim 2, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated below (see claim 7).

Regarding claim 4, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 5, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated below (see claim 11).

Regarding claim 6, Kazuo discloses An electronic device (fig. 1) comprising:
a camera (S); and
a display (Light emitting panel 15 is considered a display since it is a panel capable of emitting light.) comprising a bended portion (The display has a portion that is a circular shape and therefore is bended in a plane perpendicular to the optical axis; fig. 2(b)),
wherein the display (D1, D2, D3) comprises a first region (Hatched portion of D3; [0055]; fig. 7) and a second region (D1)…
wherein the first region (D3) is configured to emit light to illuminate a photographic subject while the camera is shooting an image of the photographic subject ([0061]), and
wherein the second region (D1) is configured to display an image while the camera is shooting an image of the photographic subject ([0055]; Preview image is displayed on D1.).
However, Kazuo, fails to explicitly disclose the first region surrounds the camera when viewed in a plane view.  However, the examiner maintains that it was well known in the art to provide this, as taught by Hirakata. 
In a similar field of endeavor, Hirakata discloses wherein the first region (7353) surrounds the camera (7354) when viewed in a plane view (fig. 6C).
Kazuo teaches a mobile device with a flexible display wherein one side of the display emits light for photography and the other side displays an image being captured.  The camera is on the same side of the display as the display portion emitting light for photography.  Hirakata teaches a camera which is positioned in the middle of a display portion emitting light for photography so as to be surrounded by the light-emitting portion of the display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the position of the camera relative to the display in Kazuo with the position of the camera relative to the display in Hirakata to achieve the predictable result of illuminating a subject to be captured.

Regarding claim 7, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6), in addition, Kazuo discloses, wherein the first region (D3) and the second region (D1) face in different directions (fig. 7). 

	
Regarding claim 8, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6), in addition, Kazuo discloses, wherein the image is an image shot by the camera (Preview image; [0055]). 

Regarding claim 10, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6), in addition, Kazuo discloses, wherein the first region (D3) and the second region (D1) are separated by the bended portion (D2; figs. 1 and 7). 


Regarding claim 11, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6), in addition, Kazuo discloses, wherein the display is a flexible display ([0014]). 

	
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo in view of Hirakata further in view of Cho et al. (US 2015/0201130 A1) hereinafter referenced as Cho.

Regarding claim 3, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated below (see claim 9).

Regarding claim 9, Kazuo and Hirakata, the combination, discloses everything claimed as applied above (see claim 6). 
In a similar field of endeavor, Cho discloses wherein the display is configured to change a size of a display portion emitting light to the photographic subject ([0167]; fig. 2; The size of the emitting light portion is inversely proportional to the size of the preview image.).
The combination teaches a display including a light emitting portion.  Cho teaches a display including a light emitting portion wherein the size of the light emitting portion is changeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Cho to the combination to achieve the predictable result of allowing the user further control over the light emitting portion of the display and also allowing for a preview image to be displayed on the camera side of the display.

	
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. (US 2015/0003034 A1) can substitute for Hirakata above.  The same reference numerals apply and fig. 8C may be used

Yamazaki et al. (US 2015/0080051 A1) can substitute for Hirakata above.  The same reference numerals apply and fig. 13C may be used.

Hirakata et al. (US 2015/0076475 A1) can substitute for Hirakata above.  The same reference numerals apply and fig. 11C may be used.

Hirakata et al. (US 2015/0075720 A1) can substitute for Hirakata above.  The same reference numerals apply and fig. 17C may be used.

Yamazaki (US 2015/0055118 A1) can substitute for Hirakata above.  The same reference numerals apply and fig. 10C may be used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        7/14/2021

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696